Citation Nr: 9907382	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-36 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
 South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating action by the RO 
which denied entitlement to an increased rating for 
postoperative duodenal ulcer, an increased rating for an 
adherent scar on the epigastrium, and a total rating for 
compensation purposes based on individual unemployability.  
(It is further noted that, in the June 1994 rating action, 
the RO specifically determined that referral for an 
extraschedular evaluation of a total rating for compensation 
purposes was not warranted).  The veteran submitted a notice 
of disagreement only in regard to the issue of entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  In December 1994, the veteran appeared and 
gave testimony at a hearing before a hearing officer at the 
RO, a copy of which is of record.  The Board remanded this 
case for further development in March 1997 and again in 
November 1997.  The case is before the Board for further 
appellate consideration at this time.  


FINDINGS OF FACT

1. The veteran is service connected for a status post 
duodenal ulcer, evaluated as 40 percent disabling, and for 
an adherent scar on the epigastrium, evaluated as 10 
percent disabling: his combined service connected 
disability evaluation is 50 percent.  

2. The veteran has three years of formal education and 
occupational experience as a carpenter and factory worker; 
he last worked in 1978.  

3. The veteran's service connected status post duodenal ulcer 
and scar on the epigastrium preclude him from engaging in 
gainful employment, compatible with his education and 
occupational experience.  


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R.§§ 3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a), in that the claim is plausible.  The 
Board is also satisfied that all reasonable efforts have been 
expended to develop the evidence in regard to this claim and 
that no further assistance to the veteran is required to 
satisfy the VA's duty to assist him in the development of 
this claim as mandated by 
38 U.S.C.A. § 5107(a).  

VA clinical records reflect outpatient treatment and periods 
of hospitalization during 1993 and 1994, largely for the 
treatment of nonservice-connected cardiac and renal 
disorders.  The veteran's duodenal ulcer disease was noted by 
history.  During outpatient treatment in October 1993, an 
assessment of no evidence of gastric ulcer disease was 
reported.  In December 1994 the veteran was seen as an 
outpatient for complaints of chronic soreness and burning in 
the epigastric area.  It was reported that an upper 
gastrointestinal series of August 1990 revealed a partial 
gastrectomy with Billroth II anastomosis with no anastomotic 
ulcer.  An August 1994 Barium enema was also said to reveal 
no abnormalities.  A December 1994 esophagogastroduodenoscopy 
showed a normal postoperative hemigastrectomy with Billroth I 
anastomosis.  

During a December 1994 RO hearing, the veteran said he had 
worked until he was 62 years old.  His last job was as a 
factory worker.  He said that his stomach disorder influenced 
him to take an early retirement.  The veteran said that he 
had a problem with regurgitation and had to sleep with his 
head elevated, because of this problem.  He also said that he 
had heartburn, and had to eat several small meals a day 
because of his stomach disability.  He also said that he had 
quite a lot of abdominal pain for which he was prescribed 
Zantac.  

On a VA gastrointestinal examination in April 1997, the 
veteran complained of alternating bouts of constipation and 
diarrhea, despite trying to manage his diet with frequent 
small meals.  It was said that he ate five such meals a day.  
He was nauseated about once a month, but had not vomited for 
at least three or four years.  He reported losing some 
weight.  His maximum weight over the previous year was 
reported as being 170 pounds.  His current weight was 168 
pounds.  It was noted that the veteran had been on iron 
therapy because of anemia, which was first found in the 
1960s.  He also complained of abdominal cramping which 
occurred a couple of times a week.  Physical examination 
revealed healed surgical scars which included a midline 
suprapubic scar, a vertical right paramedian scar, and two 
almost vertical supraumbilical scars, in addition to a long, 
almost transverse, supraumbilical scar.  There was minimal 
tenderness noted in the epigastric region with no guarding or 
rebound tenderness.  There was no organomegaly or other 
masses palpable.  The impression was post-gastrectomy 
syndrome, currently with symptoms of dumping syndrome, and 
while in maintenance iron therapy, no evidence of any anemia.  
Diverticulosis was also diagnosed as were alternating bouts 
of relative diarrhea and constipation which were consistent 
with a diagnosis of irritable bowel syndrome. These symptoms 
appeared to represent the symptoms of dumping syndrome in the 
veteran, superimposed on subsequent constipation, at least 
partially contributed to by the use of anti-diarrheal 
medication.  

On examination of the veteran's esophagus, the veteran 
complained of heartburn which occurred almost solely at 
night, about 2-3 times a week, despite keeping his head 
elevated.  The symptoms lasted about an hour and subsided 
after taking such medications as Milk of Magnesia.  He 
recalled no episode of regurgitation in the previous two 
years.  The veteran denied dysphagia or odynophagia.  After 
examination, the impression was chronic gastroesophageal 
reflux disease.  

After a VA general medical examination in April 1997, the 
impression was post-gastrectomy syndrome with associated 
features of mild to moderately symptomatic dumping syndrome, 
and evidence of some calcium dysmetabolism, which may or may 
not be associated with gastrointestinal absorption of 
calcium.  The examining physician noted that the veteran had 
been on iron supplements and said there was no evidence of 
anemia at present.  The examining physician also commented on 
the veteran's ability to work.  He said that not many 81 year 
olds were able to work, or were in fit enough state of 
physique to work.  He further said that the veteran, with his 
history of chronic ulcer disease and the sequelae of his 
surgical treatment, as well as numerous other medical 
problems, was in no fit condition to continue the line of 
work that he had previously pursued.  

In January and May 1998, a VA physician reviewed the 
veteran's claims folder and opined, essentially, that given 
his gastric surgery history, complicated by dumping syndrome 
and the attendant metabolic and circulatory consequences of 
dumping syndrome, the veteran was likely to be unemployable.  

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).

The veteran is service connected for a postoperative duodenal 
ulcer, evaluated as 40 percent disabling, and for an adherent 
scar on the epigastrium, evaluated as 10 percent disabling.  
His combined service-connected disability evaluation is 50 
percent.  It is therefore clear that the veteran fails to 
meet the schedular criteria for a total rating for 
compensation purposes based on individual unemployability 
under 38 C.F.R. §§ 3.340, 4.16(a).  Nonetheless, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b)(1998).  Rating boards 
should submit to the Director, Compensation and Pension 
Service, for extraschedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in paragraph (a) of this section.  Id.  The Board 
notes that in this instance, the RO specifically determined 
that this case did not warrant referral of the issue of a 
total rating for compensation purposes based on individual 
unemployability to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Thus, it is that 
decision of the RO which the Board now must review.  

In view of the symptoms caused by the veteran's service-
connected status post ulcer disease, including dumping 
syndrome and attendant metabolic and circulatory symptoms, 
and given the veteran's very limited educational and 
occupational background, the Board finds that the veteran is 
unemployable due to his service-connected disabilities.  This 
finding is supported by the opinions of a VA physician that 
the veteran's service-connected disabilities render him 
unemployable.  Therefore, the Board finds that the evidence 
supports the grant of a total rating for compensation 
purposes based on individual unemployability.  


ORDER

A total rating for compensation purposes based on individual 
unemployability is 

granted on an extraschedular basis, subject to the 
regulations governing the payment of monetary benefits.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


